Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record does not teach or disclose the following combination of limitations of independent claim 1:

the resistive touch panel including a first sheet and a second sheet which overlap each other and extend in a coordinate axis direction, and the first sheet including a first region and a second region which are adjacent to each other in the coordinate axis direction, wherein resistance per unit length of the first sheet in the first region being is higher than resistance per unit length of the first sheet in the second region,
the control circuit comprising:
a measurement unit structured to measure an electric signal being inversely proportional to impedance between a first line which is lead out from one end of the first sheet and a second line which is lead out from one end of the second sheet; 

By virtue of their dependency, claims, 2, 3, 5 and 10 are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Usui, US 2017/0293397 A1, disclosing first and second resistive films with multiple terminals for output to determine coordinates based on reference points;
Usui, US 10.318,058 B2, disclosing resistive film touch panel with multiplexer determination for input of based on voltage and impedance states; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623